 

Fill in this information to identify your case:

§Debt@l'l Bonni J. Schandelwei_n____ _
"First"f~i_a'me_' ' Middle_r§l§new _' l_ast"l~§la_nie_m_`_ _
i Debtor 2

rspouse ir, rilrng) ` `F`risi` i`~iain`e" middle iii`a`r`ri`é"" ` Last name

§ United States Bankruptcy Court for the; DISTR‘CTOFUEWMEX|CO _

we number __19-19362-17 _ __ __
(rfknawn) l:| Chec|< if this is an
' amended filing

Offlcial Form 108
Statement of intention for individuals Fi|in ~ Under Cha ter 7 ms

lf you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

_L_i_s_t _Y_our Creditors Who Have S_ecured Claims

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information _belovv.

_'l_de_ntify the creditor and the property that is collateral What do you intend to do with the property that - Did you claim the property
- secures a debt? ` as exempt on Schedule C.?-
Creditor'§ M"- COOP@" - Surrender the propertyl |-_-] NC'
anBF |:i Retain the property and redeem it_ -
[:| Retain the property and enter into a YES
DBSCVip'in" 01 House and 0..75 acres of land Reaffirmation Agreement.
DFOD€FW located atl |:l Retain the property and [explain];

securing debt: 2703 Ver`ltOSO
Santa Fe, NNl 87507

 

l-iSt_Yr)_yr_UnexpirsQ _P¢rsonal Pre_P_e_rty Leases ____ __ _. _ _ _ _ _ . _ _ _
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list reai estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Descr_ibe your unexpired personal property leases Will the lease be assumed?
Lessor's name; |___] NO

Description of leased

F’roperty: l:l Yes

Lessor's name: l:l No

Description of leased

Property: l:l ¥es

Officia| Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

Soitvrare Copyright (c] 1996-2018 Best Case_ LLC - 1rr'~.v~rr.bestcase.corri Besi Case Banl<ruptcy

Case 19-10362-]7 Doc 11 Filed 03/11/19 Entered 03/11/19 13:37:22 Page 1 of 2

Debi°"i ___B__enni _J- S_¢_=hand_eln_ein

Lessor*s name;

Description of leased
Property:

Lessor's name:

Description of leased
F-"roperty:

Lessor's name;

Descriptlon of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:

Description of leased
Property:

 

___S_isn Belon____

Case number rrrrmown} __19-1_0_§§_2_-_-]7

ll l:| l:l l:l |___l l:l El l:l l:l l:l

No

YES

No

Yes

Yes

No

Yes

Under penalty of perjury, l declare thatk ave indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpir

/)

bare 5 7"/€7'

X

Signature of Debtcr 1

Official Form 108

Software Copyright (c) 1996-2013 Best Case_ Ll_C ~ vnvw.bestcase.com

"B'onni J'.' Schandelwein'

    

X

Signature of Debtor 2

Date

Staternent of intention for individuals Fi|ing Under Chapter 7

Case 19-10362-]7 Doc 11 Filed 03/11/19 Entered 03/11/19 13:37:22 Page 2 of 2

page 2

Best Case Bani;ruptcy

